DETAILED ACTION
Applicant’s response filed 10/6/2021 contained amendments to the specification.  In these amendments, it appears that Applicant inadvertently omitted text from paragraphs [0002] and [0099].  In the original specification, each of these paragraphs actually comprises two paragraphs.  For each of paragraphs [0002] and [0099], the amendment showed changes to only the first paragraph, while completely omitting the second paragraph.  The following Examiner’s Amendment serves to clarify the amendment filed by Applicant.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  (Note that for clarity, clean copies of paragraphs [0002] and [0099] have been provided.)

[0002] 	To facilitate developer replenishment and maintenance of various process units in a conventional image forming apparatus, configurations are known in which the process units are integrated as a cartridge and made detachable from the main body of the image forming apparatus. Process units include the photosensitive body (photosensitive drum), charging member, developing unit, cleaning member and the like, which are often assembled in a housing and called a process cartridge. An image forming apparatus with excellent usability can be provided with a process cartridge system.
Device configurations are also known that have a cleaning blade disposed in contact with the photosensitive drum in the opposite direction from the direction of rotation for the purpose of removing residual toner from the photosensitive drum surface. The cleaning blade has elasticity and cleans the surface of the rotating photosensitive drum by contacting the surface 

[0099] 	In this example, a system of communicating with a memory tag installed in the process cartridge is adopted as the means of judging whether the process cartridge is new or not. However, the means of judging whether the process cartridge is new is not necessarily limited to the method of this example, and the effects of this example can also be obtained with another method.
Moreover, in this example an intermediate transfer belt system is adopted as the transfer member, but similar effects can also be obtained with a system of direct transfer from the photosensitive drum to paper or the like as long as contact with the photosensitive drum is possible during the initial preparatory operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852